RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2037-17T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

F.S.,

          Defendant,

and

R.G.,

     Defendant-Appellant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF A.R.G.,
JR., L.M.G., and Z.J.G.,

     Minors.
_____________________________

                    Submitted January 10, 2019 – Decided March 13, 2019

                    Before Judges O'Connor and Whipple.
            On appeal from Superior Court of New Jersey,
            Chancery Division, Family Part, Essex County, Docket
            No. FG-07-0200-17.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Janet A. Allegro, Designated Counsel, on the
            brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason W. Rockwell, Assistant Attorney
            General, of counsel; Travis A. Provost, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Meredith A. Pollock, Deputy
            Public Defender, of counsel; Phyllis G. Warren,
            Designated Counsel, on the brief).

PER CURIAM

      Defendant, R.G. (father) appeals from a December 19, 2017 order of

guardianship terminating his parental rights to his three children: A.R.G., Jr.

(Adam), L.M.G. (Lindsey), and Z.J.G. (Zahir).1 We affirm substantially for the

reasons set forth in Judge James R. Paganelli's comprehensive and well-

reasoned fifty-two page written decision issued with the judgment.




1
  We use pseudonyms for the names of the children for ease of reference and to
protect the family's identity.



                                                                       A-2037-17T1
                                      2
        The evidence is set forth in detail in the judge's decision. We summarize

the key evidence. F.S.2 (mother) and father are the parents of eight year-old

Adam, seven year-old Lindsey, and four year-old Zahir. Though never married,

mother and father were together when the Division of Child Protection and

Permanency (Division) became involved in 2015 after father was arrested for

simple assault involving mother and her brother.          Mother suffered from

delusions and psychosis and was using drugs. At the time of the alleged assault

she was ostensibly in that state, alleging her brother and the building

superintendent were raping her children. Father reported he believed mother's

and the children's accusations, prompting his aggressive conduct. The Division

permitted the maternal grandmother to take the three children home but later

transferred them to a resource home. Findings of neglect were established

against the parents as "established."

        Father agreed to begin a twenty-six week domestic violence counseling

program but was terminated from the program twice before he completed it, and

resisted other services ordered by the court, including substance abuse

evaluations.     He never secured safe and appropriate housing.         He was




2
    Mother has not joined in this appeal.
                                                                         A-2037-17T1
                                            3
inconsistent with visits and did not demonstrate any understanding of mother's

mental illness and its impact on the children.

      Mental health professionals evaluated both father and mother. Mother

was diagnosed with post-traumatic stress disorder, unspecified psychotic

disorder, and possible bi-polar disorder. On September 22, 2015, Dr. Eric

Kirschner evaluated father for psychological functioning, parenting ability, and

treatment needs. According to Dr. Kirschner, father minimized incidents of

domestic violence as well as mother's symptoms of mental illness. Dr. Kirschner

opined father had minimal depressive symptoms but had compulsive and

histrionic traits; however, he had "appropriate attitudes and beliefs in regards to

expectations, empathy, alternatives to corporal punishment, family roles and

power-independence."      Dr. Kirschner recommended father complete the

domestic violence program, be referred for psychiatric evaluation, and maintain

stable housing and adequate financial resources.

      On February 12, 2016, psychiatrist Dr. Samiris Sostre evaluated father

and found him guarded in his responses. Dr. Sostre did not diagnose a major

depressive or anxiety disorder but noted father's impaired impulse control. Dr.




                                                                           A-2037-17T1
                                        4
Sostre recommended father participate in mother's psychiatric visits so he would

learn how mental illness, if untreated, affects the children.3

      On April 18, 2017, the Division filed a complaint for guardianship of all

three children. Dr. Kirschner conducted bonding evaluations with the resource

parent and the three children, as well as with father and the three children. Dr.

Kirschner noted father lacked adequate housing for his children and, though

crediting his progress, the length of time it was taking him to complete the

domestic violence program negatively affected the children's ability to achieve

permanency. Dr. Kirschner expressed concern about father's stated aspirations

of reuniting with mother. Dr. Kirschner opined all children were bonded both

with father and the resource parent, and would suffer psychological harm with

the loss of either relationship. However, he opined only the resource parent

would be capable of mitigating the resulting harm.

      Although she expressed commitment to adopt Adam, the resource parent

requested he be removed from her home due to behavior problems and because

she was "tired of him."     On August 28, 2017, Adam was transferred to a

treatment home, his fourth placement.        The resource parent also expressed



3
    This did not materialize because mother was not attending psychiatric
treatment.
                                                                         A-2037-17T1
                                         5
reservations about adopting Zahir. The Division began considering different

adoptive homes for Adam and Zahir through select home adoption, if parental

rights were terminated.

      In light of this concerning information, the Division asked Dr. Kirschner

to reexamine his recommendations.       Notwithstanding the uncertain path to

adoption, on October 4, 2017, Dr. Kirschner maintained his original

recommendation of termination of parental rights followed by select home

adoption would not do more harm than good because it would provide

permanency.

      On August 22, 2017, the Division held a team meeting but neither parent

attended. On September 13, 2017, father completed the domestic violence

program. The Division warned both parents, given their inconsistent attendance,

they would be terminated from the supervised visitation program if they did not

attend or confirm their remaining visits.

      The Division told father he needed to secure housing independent of

mother and made several attempts to schedule an assessment of his home; father

never provided a time for such an assessment. When he was later asked about

housing plans, father asserted he wanted to rent a two-bedroom apartment,

claiming his employer had put money aside for this purpose, but mother told the


                                                                       A-2037-17T1
                                        6
Division father planned to rent a room in her apartment where their children

could live. Though separated, father told the caseworker he wanted it to appear

to the children that they were a unified family.

      On November 8, November 15, and December 5, 2017, Judge Paganelli

conducted a guardianship trial. At trial, the caseworker testified the Division

did not expect significant problems locating adoptive homes for Adam and Zahir

through select home adoption. Dr. Kirschner testified and opined termination

would best provide the children permanency.         He expressed concern about

father's lack of insight into the risk posed by mother's mental illness. Dr.

Kirschner expressed concern that father did not appear cognizant of his

independent obligation to keep his children safe in light of mother's mental

illness. Father called no witnesses and did not testify.

      On December 19, 2017, Judge Paganelli issued a decision terminating the

parental rights of father and mother, issued a judgment of guardianship and

ordered monthly supervised visitation. In his decision, the judge noted father

never secured stable housing, was uncooperative and evasive when the Division

tried to assess the suitability of his residence, and never submitted to a substance

abuse evaluation despite having been ordered to do so throughout the litigation.

Of paramount significance was the judge's determination father had no insight


                                                                            A-2037-17T1
                                         7
into the seriousness of mother's mental illness and the risk she posed to the

children as evidenced by father's statements and his attempt to pay for a room

in the mother's apartment where mother was living so the father and children

could live.

      Judge Paganelli reviewed the evidence presented at the trial, made factual

findings as to each prong of N.J.S.A. 30:4C-15.1(a), and thereafter concluded

the Division met by clear and convincing evidence all of the legal requirements

for a judgment of guardianship as to the father. The judge's opinion tracks the

statutory requirements of N.J.S.A. 30:4C-15.1(a), accords with N.J. Div. of

Youth & Family Servs. v. F.M., 211 N.J. 420 (2012), N.J. Div. of Youth &

Family Servs. v. E.P., 196 N.J. 88 (2008), In re Guardianship of K.H.O., 161

N.J. 337 (1999), In re Guardianship of D.M.H., 161 N.J. 365 (1999), and N.J.

Div. of Youth & Family Servs. v. A.W., 103 N.J. 591 (1986), and is amply

supported by the record. F.M., 211 N.J. at 448-49. In addition, we note the

judge gave thoughtful attention to the importance of permanency and stability

from the perspective of each of the children's individual needs and

circumstances.    We affirm substantially for the reasons Judge Paganelli

expressed in his cogent written opinion.

      Affirmed.


                                                                        A-2037-17T1
                                       8